—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Bernhard, J.), entered August 5, 1996, which refused an application for an order to show cause in lieu of the writ.
*612Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
The petitioner has failed to raise any nonfrivolous issues in his supplemental pro se brief. Bracken, J. P., Thompson, Pizzuto and Altman, JJ., concur.